                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 19-cv-03148-CMA-KMT

KRYSTAL POLIQUIN, and
STRENGTH SENSEI, INC., a Colorado corporation,

       Plaintiffs,

v.

STRENGTH SENSEI LEGACY, INC., a Colorado corporation,
KNOCKOUT SERVICES, INC., a Colorado corporation,
SCOTT MACON,
KARIN MACON-LUETZER, and
CARLOS CASTRO TORRES,

       Defendants.


     ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION


       This matter is before the Court on Plaintiffs Krystal Poliquin and Strength Sensei,

Inc.’s Motion for Preliminary Injunction (Doc. # 3), in which Plaintiffs seek to preclude

Defendants from continuing to infringe on Plaintiffs’ trademarks. (Doc. ## 3, 3-1.)

       On February 21, 2020, the Court conducted a six hour and forty-six-minute

hearing on Plaintiffs’ Motion. See (Doc. # 45). The Court, after considering the Motion

and evidence presented at the hearing, is of the opinion that the Motion should be

GRANTED based on the findings of fact and conclusions of law that the Court read into

the record at the hearing. See (id.).

       Accordingly, the Court ORDERS as follows:
       For this Preliminary Injunction, the following definitions shall apply:

       A.     “Asset” or “Assets” means any legal or equitable interest in, right to, or

claim to, any real or personal property, including, but not limited to, “goods,”

“instruments,” “equipment,” “fixtures,” “general intangibles,” “inventory,” “checks,” or

“notes” (as these terms are defined in the Uniform Commercial Code), lines of credit,

chattels, leaseholds, contracts, mail or other deliveries, shares of stock, lists of

consumer names, accounts, credits, premises, receivables, funds, and all cash,

wherever located.

       B.     “Defendant” means Strength Sensei Legacy Corp., their successors and

assigns, as well as any subsidiaries, and any fictitious business entities or business

names created or used by these entities or any of them.

       C.     “Person” means a natural person, an organization or other legal entity,

including a corporation, partnership, sole proprietorship, limited liability company,

association, cooperative, or any other group or combination acting as an entity.

       D.     “Plaintiff” means Krystal Poliquin and/or Strength Sensei, Inc.

       Defendants Scott Macon, Karin Macon-Luetzer, and Carlos Castro Torres,

 Defendant Knockout Services, Inc., and Defendant Strength Sensei Legacy Corp. and

 its officers, agents, servants, employees, and attorneys, and those persons in active

 concert or participation with Strength Sensei Legacy Corp., are enjoined and

 restrained from:

       1.     Using or referring to “Strength Sensei” or “Strength Sensei Legacy” in any

manner related to:



                                              2
            a. the promotion, marketing, production, sale, or offering for sale or lease
               of any presentations, classes, seminars, or the like in any format,
               including in-person, live-video or audio, distributed video or audio, or
               other means;

            b. the promotion, marketing, production, sale, or offering for sale of any
               supplements, vitamins, additives, or the like, including, but not limited
               to, those historically offered for sale or purchase on or by a link on the
               strengthsensei.com domain name, Strength Sensei affiliates, and/or
               Strength Sensei social media accounts;

            c. the promotion, marketing, production, sale, or offering for sale or lease
               any product or service relating to health, fitness, nutrition, body
               strengthening, body conditioning, physical training, weight training, and
               the like, including material offered “for free” online;

            d. the promotion, marketing, production, or hosting of any video, audio, or
               written content including tweets, posts, articles, blogs, ebooks, and
               podcasts;

            e. establishing or maintaining social media accounts;

            f. establishing or maintaining websites, domains, or online platforms; and

            g. establishing or maintaining financial accounts.

     2.     Using the Strength Sensei logo (depicted below)




in any format or color combination in the promotion, marketing, production, sale, or

offering for sale or lease any product or service, including t-shirts, sweatshirts, gym

bags, water bottles, and the like;




                                            3
       3.     Using the Strength Sensei logo (depicted below)




 in any manner related to:

              a. the promotion, marketing, production, sale, or offering for sale or lease
                 of any presentations, classes, seminars, or the like in any format,
                 including in-person, live-video or audio, distributed video or audio, or
                 other means;

              b. the promotion, marketing, production, sale, or offering for sale of any
                 supplements, vitamins, additives, or the like, including, but not limited
                 to, those historically offered for sale or purchase on or by a link on the
                 strengthsensei.com domain name, Strength Sensei affiliates, and/or
                 Strength Sensei social media accounts;

              c. the promotion, marketing, production, sale, or offering for sale or lease
                 any product or service relating to health, fitness, nutrition, body
                 strengthening, body conditioning, physical training, weight training, and
                 the like, including material offered “for free” online;

              d. the promotion, marketing, production, or hosting of any video, audio, or
                 written content including tweets, posts, articles, blogs, ebooks, and
                 podcasts;

              e. establishing or maintaining social media accounts;

              f. establishing or maintaining websites, domains, or online platforms; and

              g. establishing or maintaining financial accounts.

       4.     Using, profiting from, or engaging in any activity related to the use of the

name or likeness of Charles Poliquin, including, but not limited to, images, depictions,

photographs, videos, audio files, and the like. This includes referring to “Charles,”

“Charles Poliquin,” “Charles R. Poliquin,” and any variation of the same.



                                             4
       5.     Knowingly communicating with any customers or clients of Strength

Sensei, Inc., or Charles Poliquin by any means, including in-person or via telephone, e-

mail, social media account, website, fax, and physical mailing.

       6.     Selling, renting, leasing, transferring or otherwise disclosing the name,

address, telephone number, credit card number, bank account number, e-mail address,

or other identifying information of any Person who paid money to Strength Sensei, Inc.,

or who were contacted or are on a list to be contacted by the same, PROVIDED,

however, that the Defendants may disclose such identifying information to a law

enforcement agency or as required by any law, regulation, or court order.

       7.     Benefitting from or using the name, address, birth date, telephone

number, e-mail address, Social Security number, Social Insurance number, credit card

number, bank account number, or other financial or identifying personal information of

any Person from whom or about whom any Defendant obtained such information in

connection with any activity that pertains to Strength Sensei, Inc.

       8.     Transferring, liquidating, converting, encumbering, pledging, loaning,

selling, concealing, dissipating, disbursing, assigning, relinquishing, spending,

withdrawing, granting a lien or security interest or other interest in, or otherwise

disposing or causing waste of any funds, real or personal property, accounts, contracts,

shares of stock, lists of consumer names, or other assets, or any interest therein,

wherever located, including outside the United States, that are owned, controlled or

held, in whole or in part, by Strength Sensei, Inc. or Strength Sensei Legacy Corp., or

are held for the direct or indirect benefit of the same.



                                              5
      9.     Pursuant to Federal Rule of Civil Procedure 65(c), Plaintiffs will post a

bond in the amount of $20,000.00 for the reasons read into the record at the hearing.

See (Doc. # 45).

      10.    Plaintiffs’ Motion for Preliminary Injunction (Doc. # 3) is GRANTED.


      DATED: February 21, 2020


                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            6
